Citation Nr: 1225252	
Decision Date: 07/20/12    Archive Date: 07/30/12

DOCKET NO.  10-03 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a left leg disorder.


REPRESENTATION

Appellant represented by:	Minnesota Department of Veterans Affairs


ATTORNEY FOR THE BOARD

S. M. Kreitlow



INTRODUCTION

The Veteran had active military service from October 1966 to July 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

The Board notes that the Veteran's appeal initially include claims for service connection for PTSD and depression; however, in a May 2010 statement, the Veteran withdrew his appeal as to those issues.  Consequently, the Board has no jurisdiction to consider them at this time.  See 38 U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R. § 20.204.

The Board notes that, in May 2010, the Veteran filed a claim for service connection for a heart disorder as due to exposure to Agent Orange, which was denied by the RO in an April 2011 rating decision.  In May 2011, the Veteran filed a VA Form 9 disagreeing with the denial, which the RO took as a Notice of Disagreement because a Statement of the Case had not been issued.  In July 2011, the RO issued a Statement of the Case as to this issue; however, the record now available to the Board does not show that he has responded.  Consequently, the Board has no jurisdiction to consider that issue.


REMAND

The Board notes that the Veteran has stated that he was seen for an Agent Orange physical examination at Fort Snelling or Iowa City VA Medical Center approximately 40 years ago.  (See October 2009 statement.)  According to statements in the record made by the RO, Fort Snelling Medical Center is now the VA Medical Center in Minneapolis, Minnesota.  The RO obtained treatment records from the Iowa City VA Medical Center from 1969 to 1972; however, these records fail to demonstrate that an Agent Orange examination was conducted or any complaints or findings related to the Veteran's claimed left leg disorder.  The Board notes, however, that treatment notes from the Minneapolis VA Medical Center dated in December 1980 indicate that the Veteran underwent an Agent Orange examination two months earlier and the examiner noted an area on the outer aspect of the Veteran's left thigh that lacked sensation.  The examiner apparently referred the Veteran for a neurology consultation.  The neurology consultation was conducted on December 15, 1980.  The consultation note indicates the Veteran reported a 12 to 13-year history of numbness on the left lateral aspect of the thigh.  The impression was meralgia paresthetica possibly related to tight belt and pressure on lateral femoral cutaneous nerve.  It was noted that the Veteran worked in construction and wore a tight belt and tight jeans.

The Board notes that the RO has issued a Formal Finding of Unavailability of treatment records from the VA Medical Center in Minneapolis, Minnesota, from 1969 to 1970, specifically that no report of an Agent Orange examination was found.  There is nothing in the record, however, to demonstrate that the RO inquired of the Minneapolis VA Medical Center if it had any report of an Agent Orange examination conducted in 1980 as the above-discussed treatment notes show.  Consequently, on remand, efforts should be undertaken to obtain any VA treatment records from the Minneapolis VA Medical Center for this period of time.  The Board notes, however, that the Veteran has reported that he has had no current treatment at the Minneapolis VA Medical Center for his claimed left knee/leg and nerve damage.  Thus, no efforts are necessary to obtain any current treatment records.

In addition, the Board notes that, in May 2011 with his VA Form 9, the Veteran submitted an undated completed questionnaire that appears to be from an Agent Orange examination as it asks about the Veteran's Vietnam service and Agent Orange exposure.  The Board notes this document had to have been filled out after August 1977 as the Veteran reports the birth of his daughter that month.  On this questionnaire, the Veteran reported having "dead nerves in my left leg" related to Agent Orange exposure and that it bothers him some at work (construction).

Finally, on his VA Form 9, the Veteran reported that he hurt his leg in Vietnam jumping out of "choppers."  The Board notes that the Veteran's DD 214 indicates that he was in the infantry and that his military occupational specialty (MOS) was as a Fire Crewman.  It also shows that he received the Combat Infantryman Badge, which indicates that the Veteran was in combat.  Consequently, the Board finds that the Veteran is entitled to the combat presumption in assisting him in establishing his claim for service connection.

In the case of a veteran who engaged in combat with the enemy in active service during a period of war, VA shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  Pertinent case law provides that 38 U.S.C.A. § 1154(b) does not create a presumption of service connection for a combat veteran's alleged disability and that the veteran is required to meet his evidentiary burden as to service connection such as whether there is a current disability or whether there is a nexus to service which both require competent medical evidence.  See Collette v. Brown, 82 F.3d 389, 392 (1996).  Service incurrence of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  38 U.S.C.A. § 1154(b).

The Board notes that the Veteran has not been provided with a VA examination related to this claim.  It finds, however, that the evidence as set forth above necessitates that one be provided.  A medical examination or medical opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim but (1) contains competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of a disability; (2) establishes that the Veteran suffered an event, injury, or disease in service; and (3) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service.  The third part could be satisfied by competent evidence showing post-service treatment for a condition or other possible association with military service.  38 C.F.R. § 3.159(c)(4).  The threshold for establishing the third element is low for there need only be evidence that "indicates" that there "may" be a nexus between the current disability and military service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In the present case, the Veteran's statements as to injury to his leg while jumping out of "choppers" while serving in Vietnam should be accepted as establishing an in-service injury.  Furthermore, the Veteran's statements and the evidence indicate that he has reported having an area of numbness on his left leg since his service in Vietnam thus alleging a continuity of symptoms since service.  Finally, the Veteran reports he continues to have this "nerve damage" to his left leg; however, the only medical evidence of record is the December 1980 neurology consultation note, which was many years prior to the filing of the Veteran's claim for service connection.  Nevertheless, the Veteran is competent to testify that he currently has loss of sensation in his left leg because this is something possible of a layman's perception.  He is not, however, competent to render a diagnosis of what is causing the loss of sensation in his left leg or to render an opinion relating any such current disability to service.  

Consequently, the Board finds that a VA neurological disorders examination is necessary in order to obtain a diagnosis of any current left leg disorder the Veteran may have, specifically related to this area of numbness on the lateral aspect of the left thigh, and to obtain a medical opinion as to the etiology of any currently diagnosed disorder.

Accordingly, the case is REMANDED for the following action:

1.  Contact the VA Medical Center in Minneapolis, Minnesota, and request it search for the Veteran's treatment records from 1980, to include the report of any Agent Orange examination and treatment notes related to the Veteran's complaints of numbness of the left leg.  All efforts to obtain VA records should be fully documented, and the VA facility should provide a negative response if records are not available.

2.  After all additional available evidence has been obtained, schedule the Veteran for a VA neurological disorders examination.  The claims file must be provided to and reviewed by the examiner.

The examiner should be advised that the Veteran is considered to be a combat veteran and, therefore, his report of injury to his left leg when jumping from "choppers" while serving in the Republic of Vietnam should be accepted as sufficient to establish that an in-service injury to the left leg was incurred during such combat-related service. 

All diagnostic tests and/or studies necessary should be conducted.  After reviewing the claims file and examining the Veteran, the examiner should provide a diagnosis of any current disorder(s) found involving the Veteran's left leg, especially any related to complaints of numbness on the lateral aspect of the left thigh.  If any disorder of the left leg is diagnosed, then the examiner should provide an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that it is related to any disease or injury incurred during service, specifically whether it is related to any injury incurred when the Veteran jumped out of helicopters during his service in the Republic of Vietnam or is related to exposure to herbicide exposure.  In rendering an opinion, the examiner must consider the Veteran's report, if any, of having an onset of symptoms in service and/or having continuous symptoms since service.  

The examiner should provide a detailed explanation for his/her medical opinion given, including discussion of the relevant evidence of record.  If the examiner is unable to arrive at an opinion without resorting to speculation, the examiner must so state and provide an explanation as to why the requested opinion cannot be given.

3.  Thereafter, the Veteran's claim should be readjudicated.  If such action does not resolve the claim, a Supplemental Statement of the Case should be issued to the Veteran and his representative.  An appropriate period of time should be allowed for response before the case is returned to this Board for further appellate review.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

